DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitation “biasing member configured to bias” recites the generic structure “member” followed by the functional modifier “to bias” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: spring 33, shown in applicant’s figures 2A and 2B; and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KYE et al. (US 2008/0236743).
	Regarding claims 1, 13, and 19, KYE teaches a device capable of separating bonded sheets comprising a winding roller 131 that is capable of rotating to wind and separate two sheets and a gripper 132 disposed in the winding roller that is capable of gripping a portion of an end of two sheets without abutting a tip of the gripped portion (figs. 1B and 2; paras. 47-48).  The apparatus of KYE is functionally capable of performing the intended use functions claimed, such as requiring that the apparatus can grip a portion of a two-ply including parts of both sheets, so anticipates the claim.  A prior art reference need not disclose a claimed function of an apparatus in order to anticipate the function claimed, so long as the apparatus is capable of performing the function claimed.
	Regarding claim 2, the apparatus of KYE is capable of gripping the gripped portion between the gripper and winding roller.
	Regarding claims 3-5, the apparatus of KYE is capable of performing the functions and working upon the materials claimed.
	Regarding claim 7, the apparatus of KYE is capable of moving between a gripping and a releasing position (para. 48).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 6, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KYE.
	Regarding claim 6, KYE does not teach the material of the gripper or receiving portion (winding roller) are made of elastic material.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use elastic material in order to prevent cracking or scratching materials being worked upon.
	Regarding claim 8, KYE does not teach a detection sensor, but discloses an observable apparatus (1A), wherein position would be visually sensed by a user, and automating a prior art operation has been held per se obvious (MPEP 2144.04), position and condition detectors are common in the art, and the gripper of KYE can be moved based on visual observation.
	Regarding claim 14, KYE teaches attaching a new layer to a layer that has been separated (para. 6), so it would have been obvious to one of ordinary skill in the art at the time of the invention to include a laminator with the separator.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KYE as applied to claim 1 above, and further in view of DeNEIL et al. (US 5,656,127).
	Regarding claims 15-18, KYE does not disclose an image forming apparatus.  However, a generic image forming apparatus is a well-known structure.  For example, DeNEIL teaches an image forming apparatus, wherein two sheets are separated (col. 1, lines 7-11).  KYE teaches the sheet separation apparatus described in the rejection of claim 1 above, where it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a sheet separation device of KYE in conjunction with some image forming apparatus, such as that described in DeNEIL, because such a separation device would improve productivity and prevent damage to sheets being separated (KYE; para. 8).  Additionally, making integral such systems would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the well-known systems because making separable or integral apparatus components has been held per se obvious (MPEP 2144.04).

Allowable Subject Matter
Claim 9 allowed.
Claims 10-12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a separation apparatus claimed having an internal gripper in the winding roller wherein the apparatus further comprises an arm that rotates about a support shaft and holds the gripper, a biasing member configured to bias the arm, and a cam configured to push the arm against the biasing force of the biasing member; a number of rollers configured to convey the two-ply sheet to the winding roller; or a conveyance roller pair that can convey laminate sheet toward the winding roller with a separation claw that can be inserted in a width direction of the laminate while one end of the ply is wrapped around the winding roller.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that KYE does not teach the apparatus gripper gripping at least parts of two sheet plies, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The gripper of KYE is functionally capable of gripping two sheets, so meets the intended use limitation.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745